
	

113 HR 5742 : Soledad Canyon Settlement Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		H. R. 5742
		IN THE SENATE OF THE UNITED STATES
		December 11, 2014ReceivedAN ACT
		To provide to the Secretary of the Interior a mechanism to cancel contracts for the sale of
			 materials CA–20139 and CA–22901, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Soledad Canyon Settlement Act.
		2.DefinitionsIn this Act:
			(1)City of Santa ClaritaThe term City of Santa Clarita means the City of Santa Clarita, California.
			(2)City of VictorvilleThe term City of Victorville means the City of Victorville, California.
			(3)ContractsThe term contracts means the Bureau of Land Management mineral contracts numbered CA–20139 and CA–22901.
			(4)Contract holderThe term contract holder means the private party to the contracts, and any successors that hold legal interests in the
			 contracts.
			(5)County of San BernardinoThe term County of San Bernardino means the County of San Bernardino, California.
			(6)MapThe term Map means the map entitled Victorville disposal area, California and dated March 2011.
			(7)SecretaryThe term Secretary means the Secretary of the Interior.
			(8)Victorville disposal areaThe term Victorville disposal area means the 10,206.05 acres of land identified for disposal in the West Mojave Land Management Plan
			 (2006) of the Bureau of Land Management and depicted on the Map.
			3.Appraisal; compensation to contract holder
			(a)Appraisals
				(1)Contract appraisal
					(A)In generalNot later than 90 days after the date of enactment of this Act, the Secretary shall determine by
			 mineral appraisal, using the discounted cash flow method of appraisal (in
			 accordance with the appraisal guidelines for appraisals of large
			 quantities of mineral materials contained in section IV(E) of BLM Mineral
			 Material Appraisal Handbook H–3630)—
						(i)the fair market value of the contracts; and
						(ii)the amount of royalties the Federal Government would receive under the contracts over the 10-year
			 period beginning on the date of enactment of this Act.
						(B)ConsiderationsIn making the determination under subparagraph (A), the Secretary shall assume that—
						(i)the contract holder has obtained all the permits and entitlements necessary to mine, produce, and
			 sell sand and gravel under the contract; and
						(ii)mining operations under the contract have commenced at the time of the determination, with maximum
			 annual production volumes that—
							(I)are based on the projected supply and demand outlook at the time of determination; and
							(II)reflect depletion of the reserves that are subject to the contract within the effective periods of
			 the contract.
							(C)DonationThe Secretary shall provide to the contract holder and the City of Santa Clarita a list of approved
			 appraisers from which the parties shall select and provide the funding to
			 cover the costs of the appraisal under subparagraph (A).
					(2)Land appraisal
					(A)In generalNot later than 90 days after the date of enactment of this Act, the Secretary shall determine by
			 appraisal standards under existing laws and regulations, the fair market
			 value of the Victorville disposal area on a net present value basis.
					(B)DonationThe Secretary shall provide to the contract holder and the City of Santa Clarita a list of approved
			 appraisers from which the parties shall select and provide the funding to
			 cover the costs of the appraisal under subparagraph (A).
					(b)Compensation
				(1)In generalSubject to paragraph (2), not later than 30 days after completion of the appraisals under
			 subsection (a), the Secretary shall offer the contract holder compensation
			 for the cancellation of the contracts.
				(2)Conditions on offerAn offer made by the Secretary under paragraph (1) shall be subject to the following conditions:
					(A)The cancellation of the contracts and the provision of compensation shall be contingent on the
			 availability of funds from the sale of the Victorville disposal area under
			 section 4, and any additional compensation provided under subparagraph
			 (D), as determined necessary by the Secretary.
					(B)The amount of compensation offered by the Secretary under this subsection shall be equal to or less
			 than the fair market value of the contracts, as determined under
			 subsection (a)(1)(A)(i).
					(C)The amount of compensation offered by the Secretary under this subsection shall be equal to or less
			 than the projected revenues generated by the sale of the Victorville
			 disposal area under section 4, less the projected lost royalties to the
			 Federal Government over the 10-year period beginning on the date of
			 enactment of this Act, as determined under subsection (a)(1)(A)(ii).
					(D)If the amount of projected revenues described in subparagraph (C) is less than the fair market
			 value determined under subsection (a)(1)(A)(i), the Secretary shall, not
			 later than 60 days after the date on which the Director of the Bureau of
			 Land Management determines the projected revenues under subparagraph (C),
			 negotiate an agreement with the contract holder and the City of Santa
			 Clarita to provide to the Secretary amounts equal to the difference, in
			 the form of—
						(i)compensation to be received by the contract holder; and
						(ii)compensation in a form acceptable to the Secretary to be provided by the City of Santa Clarita.
						(3)Acceptance of offer
					(A)In generalThe contract holder shall have 60 days from the later of the date on which the Secretary makes the
			 offer under paragraph (1) or an agreement is negotiated under paragraph
			 (2)(D) to accept the offer or agreement.
					(B)Failure to accept offerIf the contract holder does not accept the offer under paragraph (1) or if an agreement is not
			 negotiated under paragraph (2)(D) within the time period described in
			 subparagraph (A), the contracts shall remain in effect and no further
			 actions shall taken be taken pursuant to this Act.
					4.Sale of land near Victorville, California
			(a)In generalNotwithstanding sections 202 and 203 of the Federal Land Policy and Management Act of 1976 (43
			 U.S.C. 1712, 1713) and subject to subsections (b) through (f), not later
			 than 2 years after the date of enactment of this Act, the Secretary shall
			 place on the market and offer for sale by competitive bidding and in a
			 manner designed to obtain the highest price possible, all right, title,
			 and interest of the United States in and to the Victorville disposal area.
			(b)Availability of MapThe Secretary shall keep the Map on file and available for public inspection in—
				(1)the office of the Director of the Bureau of Land Management; and
				(2)the district office of the Bureau of Land Management located in Barstow, California.
				(c)Right of Local Land Use Authority To Purchase Certain Land
				(1)In generalBefore a sale of land under subsection (a), the Secretary shall provide to the applicable local
			 land use authority an exclusive preemptive right, as determined under
			 State law, to purchase any right, title, or interest of the United States
			 in and to any portion of the parcels of land identified as Area A and Area B on the Map that is located within the jurisdiction of the local land use authority.
				(2)TimingA preemptive right under paragraph (1) shall be in effect for a period of 30 days before the land
			 is sold under subsection (a).
				(3)AuthorityDuring the period described in paragraph (2), the local land use authority may purchase some or all
			 of the right, title, and interest of the United States, as provided in
			 subsection (a), in and to the land to be offered for sale at fair market
			 value, as determined by an appraisal conducted by the Secretary.
				(4)Exercising rightIf the local land use authority exercises the preemptive right under paragraph (1), the Secretary
			 shall convey the land to the local land use authority immediately on
			 payment by the local land use authority of the entire purchase price of
			 the applicable parcel of land.
				(5)Failure to payFailure by the local land use authority to purchase and pay for the right, title, and interest of
			 the United States in and to the land described in paragraph (1) within the
			 time period described in paragraph (2) and to comply with any other terms
			 and conditions as the Secretary may require shall terminate the preemptive
			 right of the local land use authority with respect to the right, title,
			 and interest offered for sale.
				(d)Withdrawal and Reservation
				(1)WithdrawalSubject to valid existing rights, the land described in subsection (a) is withdrawn from—
					(A)entry, appropriation, or disposal under the public land laws;
					(B)location, entry, and patent under the mining laws; and
					(C)operation of the mineral leasing, mineral materials, and geothermal leasing laws.
					(2)ReservationIn any sale or other disposal of land under this section, there shall be reserved by the United
			 States the right of the United States to prospect for, mine, and remove
			 minerals from the conveyed land.
				(e)ConsultationIn addition to any consultation otherwise required by law, before initiating efforts to dispose of
			 land under this section, the Secretary shall consult with the City of
			 Victorville, the County of San Bernardino, and surface owners in the
			 jurisdiction in which the land is located regarding the potential impact
			 of the disposal and other appropriate aspects of the disposal.
			(f)AccountThe gross proceeds of a sale of land under subsection (a) shall be deposited in an account
			 acceptable to the Secretary and available only for the purposes of
			 carrying out this Act.
			5.Cancellation of contracts
			(a)In generalOn completion of the compensation to the contract holder for the value of each contract in
			 accordance with subsection (b), the Secretary shall cancel the contracts
			 and withdraw those areas that were subject to the contracts from further
			 mineral entry under all mineral leasing and sales authorities available to
			 the Secretary.
			(b)Compensation; cancellation; retention of funds
				(1)In generalSubject to paragraph (3), the Secretary shall provide to the contract holder the compensation
			 agreed to under section 3(b) by disbursement of amounts from the account,
			 in 4 equal payments, as funds are available;
				(2)Cancellation
					(A)Contract CA–20139On completion of the first 2 payments to the contract holder under paragraph (1), the Secretary
			 shall cancel contract CA–20139.
					(B)Contract CA–22901On completion of the remaining 2 payments to the contract holder under paragraph (1), the Secretary
			 shall cancel contract CA–22901.
					(3)Retention of fundsThe Secretary shall retain sufficient funds to cover the projected lost royalties determined under
			 section 3(a)(1)(A)(ii).
				(c)Release and waiverUpon acceptance and receipt of compensation under subsection (b), the contract holder shall waive
			 all claims against the United States arising out of, or relating to, the
			 cancellation of the contracts.
			
	Passed the House of Representatives December 11, 2014.Karen L. Haas,Clerk
